763 So. 2d 1282 (2000)
Jorge E. GONZALEZ, Petitioner,
v.
Harry K. SINGLETARY, Secretary of Florida Department of Corrections, Respondent.
No. 3D98-444.
District Court of Appeal of Florida, Third District.
August 23, 2000.
*1283 Jorge E. Gonzalez, in proper person.
Robert A. Butterworth, Attorney General, and Douglas Gurnic, Assistant Attorney General, for respondent.
Before COPE, JORGENSON, and GODERICH, JJ.

On Petition for Belated Appeal
PER CURIAM.
This case recurs before us on remand from Gonzalez v. Singletary, 749 So. 2d 501 (Fla.1999). Defendant-petitioner Walker sought a belated appeal from his guilty plea. Upon inquiry by the State, see Walker v. State, 742 So. 2d 342, 343 (Fla. 3d DCA 1999), defense counsel advised that he had no recollection defendant made a request for an appeal.
We appointed the Honorable Ellen L. Leesfield to serve as a Commissioner of this court to conduct an evidentiary hearing and determine the disputed issues of fact. See State v. Trowell, 739 So. 2d 77, 81 (Fla.1999). After taking testimony from defendant and his former trial counsel, the Commissioner made a finding that the defendant's assertion was not credible and that a timely request for appeal was not made.
In accordance with the Commissioner's report, the court denies the petition for belated appeal.
Petition denied.